 

Exhibit 10.3

 

 

MSCI Inc. 2016 Non-Employee Directors Compensation Plan

 

Section 1. Purpose. The purpose of the MSCI Inc. 2016 Non-Employee Directors
Compensation Plan (as amended from time to time, the “Plan”) is to attract and
retain the services of experienced non-employee directors for MSCI Inc. (the
“Company”) by providing them with compensation for their services in the form of
cash and/or shares of the Company’s common stock, thereby promoting the
long-term growth and financial success of the Company and furthering the best
interests of its stockholders.

 

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

 

(a)“Affiliate” means any entity that, directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the
Company.

 

(b)

“Award” means any Option, Restricted Stock, RSU, Retainer, Other Cash-Based
Award or Other Stock-Based Award granted under the Plan.

 

 

(c)

“Award Agreement” means any agreement, contract or other instrument or document
(including in electronic form) evidencing any Award granted under the Plan,
which may, but need not, be executed or acknowledged by a Participant.

 

 

(d)“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act.

 

(e)“Beneficiary” means a Person entitled to receive payments or other benefits
or exercise rights that are available under the Plan in the event of the
Participant’s death. If no such Person can be named or is named by the
Participant, or if no Beneficiary designated by such Participant is eligible to
receive payments or other benefits or exercise rights that are available under
the Plan at the Participant’s death, such Participant’s Beneficiary shall be
such Participant’s estate.

 

(f)“Board” means the Board of Directors of the Company.

 

(g)“Change in Control” means the occurrence of any one or more of the following
events:

 

 

(i)

any Person, other than (A) any employee plan established by the Company or any
Subsidiary, (B) the Company or any of its Affiliates, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) a corporation owned, directly or indirectly, by stockholders of the Company
in substantially the same proportions as their ownership of the Company, is (or
becomes, during any 12-month period) the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates other than in connection with the acquisition by the
Company or its Affiliates of a business) representing 30% or more of the total
voting power of the stock of the Company; provided that the provisions of this
subsection (i) are not intended to apply to or include as a Change in Control
any transaction that is specifically excepted from the definition of Change in
Control under subsection (iii) below;

 

 

 

(ii)

a change in the composition of the Board such that, during any 12-month period,
the individuals who, as of the beginning of such period, constitute the Board
(the “Existing Board”) cease for any reason to constitute at least 50% of the
Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board; provided further, that, notwithstanding the foregoing, no
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 or
Regulation 14A promulgated under the Exchange Act or successor statutes or rules
containing analogous concepts) or other actual or threatened solicitation of
proxies or consents by or on behalf of an individual, corporation, partnership,
group, associate or other entity or Person other than the Board, shall in any
event be considered to be a member of the Existing Board;

 

 

1

 

 

--------------------------------------------------------------------------------

 

 

(iii)

the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company pursuant to applicable stock
exchange requirements; provided that immediately following such merger or
consolidation the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity of such merger or
consolidation or parent entity thereof) 50% or more of the total voting power of
the Company’s stock (or, if the Company is not the surviving entity of such
merger or consolidation, 50% or more of the total voting power of the stock of
such surviving entity or parent entity thereof); and provided, further, that a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates other than in connection with the acquisition
by the Company or its Affiliates of a business) representing 50% or more of
either the then-outstanding Shares or the combined voting power of the Company’s
then-outstanding voting securities shall not be considered a Change in Control;
or

 

 

 

(iv)

the sale or disposition by the Company of all or substantially all of the
Company’s assets in which any Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.

 

 

Notwithstanding the foregoing, (A) no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions, (B) no event or circumstances described
in any of clauses (i) through (iv) above shall constitute a Change in Control
unless such event or circumstances also constitute a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company’s assets, as defined in Section 409A of the Code and (C) no
Change in Control shall be deemed to have occurred upon the acquisition of
additional control of the Company by any Person that is considered to
effectively control the Company. In no event will a Change in Control be deemed
to have occurred if any Participant is part of a “group” within the meaning of
Section 13(d)(3) of the Exchange Act that effects a Change in Control. Terms
used in the definition of a Change in Control shall be as defined or interpreted
in a manner consistent with Section 409A of the Code.

 

(h)

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules, regulations and guidance thereunder. Any reference to a provision
in the Code shall include any successor provision thereto.

 

 

(i)

“Effective Date” means April 28, 2016.

 

 

(j)

“Employee” means any individual, including any officer, employed by the Company
or any Subsidiary or Affiliate or any prospective employee or officer who has
accepted an offer of employment from the Company or any Subsidiary or Affiliate,
with the status of employment determined based upon such factors as are deemed
appropriate by the Board in its discretion, subject to any requirements of the
Code or the applicable laws.

 

 

(k)

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Exchange Act shall include any successor provision thereto.

 

2

 

 

--------------------------------------------------------------------------------

 

(l)

“Fair Market Value” means (i) with respect to Shares, the closing price of a
Share on the trading day immediately preceding the date of determination (or, if
there is no reported sale on such date, on the last preceding date on which any
reported sale occurred), on the principal stock market or exchange on which the
Shares are quoted or traded (provided that, for purposes of determining the
number of Shares to be issued pursuant to Section 10, “Fair Market Value” means
the closing price of a Share on the date of determination (or, if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred)), or if Shares are not so quoted or traded, the fair market value
of a Share as determined by the Board, and (ii) with respect to any property
other than Shares, the fair market value of such property determined by such
methods or procedures as shall be established from time to time by the Board.

 

 

(m)

“IDECP” means the MSCI Inc. Independent Directors’ Equity Compensation Plan, as
amended.

 

 

(n)

“Intrinsic Value” with respect to an Option means (i) the excess, if any, of the
price or implied price per Share in a Change in Control or other event over (ii)
the exercise or hurdle price of such Award multiplied by (iii) the number of
Shares covered by such Award.

 

 

(o)

“Non-Employee Director” means a regular, active director or a prospective
director of the Company (or any Subsidiary or Affiliate), in either case who is
not an Employee of the Company (or any Subsidiary or Affiliate), as determined
by the Board, in its sole discretion.

 

 

(p)“Option” means an option representing the right to purchase Shares from the
Company, granted pursuant to Section 6.

 

 

(q)

           “Other Cash-Based Award” means an Award granted pursuant to Section
8.

 

 

(r)

            “Other Stock-Based Award” means an Award granted pursuant to Section
8.

 

 

(s)

           “Participant” means the recipient of an Award granted under the Plan.

 

 

(t)

            “Person” has the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

(u)

“Restricted Stock” means any Share granted pursuant to Section 6(e).

 

(v)

“Retainer” means an annual cash retainer payable pursuant to Section 10 for
service as (i) a member of the Board or a committee of the Board or (ii) chair
or lead director of the Board or chair of any such committee.

 

 

(w)

“RSU” means a contractual right granted pursuant to Section 7 that is
denominated in Shares. Each RSU represents a right to receive the value of one
Share (or a percentage of such value) in cash, Shares or a combination thereof.
Awards of RSUs may include the right to receive dividend equivalents.

 

 

 

(x)

          “Share” means a share of the Company’s common stock, $0.01 par value.

 

(y)

“Subsidiary” means an entity of which the Company directly or indirectly holds
all or a majority of the value of the outstanding equity interests of such
entity or a majority of the voting power with respect to the voting securities
of such entity. Whether employment by or service with a Subsidiary is included
within the scope of this Plan shall be determined by the Board.

 

 

(z)“Substitute Award” means an Award granted in assumption of, or in
substitution for, an outstanding award previously granted by a company or other
business acquired by the Company or with which the Company combines.

 

Section 3. Eligibility.

 

(a)

Each Non-Employee Director shall be eligible to be selected to receive an Award
under the Plan, to the extent an offer of an Award or a receipt of such Award is
permitted by applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations.

 

3

 

 

--------------------------------------------------------------------------------

 

(b)

Holders of options and other types of awards granted by a company or other
business that is acquired by the Company or with which the Company combines are
eligible for grants of Substitute Awards under the Plan to the extent permitted
by applicable law, stock market or exchange rules and regulations or accounting
or tax rules and regulations.

 

 

Section 4. Administration.

 

(a)

The Plan shall be administered by the Board. The Board may issue rules and
regulations for administration of the Plan. All decisions of the Board shall be
final, conclusive and binding upon all parties, including the Company, its
stockholders, Participants and any Beneficiaries thereof.

 

 

(b)Subject to the terms of the Plan and applicable law, the Board (or its
delegate) shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards (including Substitute Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights or other matters are
to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award and prescribe the form of each Award Agreement which
need not be identical for each Participant; (v) determine whether, to what
extent and under what circumstances Awards may be settled or exercised in cash,
Shares, other Awards, other property, net settlement, or any combination
thereof, or canceled, forfeited, suspended, or subject to accelerated vesting,
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, suspended or vested on an accelerated basis; (vi) determine whether,
to what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or of
the Board; (vii) amend terms or conditions of any outstanding Awards, including
without limitation, to accelerate the time or times at which the Award becomes
vested, unrestricted or may be exercised; (viii) correct any defect, supply any
omission and reconcile any inconsistency in the Plan or any Award, in the manner
and to the extent it shall deem desirable to carry the Plan into effect; (ix)
interpret and administer the Plan and any instrument or agreement relating to,
or Award made under, the Plan; (x) establish, amend, suspend or waive such rules
and regulations and appoint such agents, trustees, brokers, depositories and
advisors and determine such terms of their engagement as it shall deem
appropriate for the proper administration of the Plan and due compliance with
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations; and (xi) make any other determination and take any
other action that the Board deems necessary or desirable for the administration
of the Plan and due compliance with applicable law, stock market or exchange
rules and regulations or accounting or tax rules and regulations.

 

Section 5. Shares Available for Awards.

 

(a)

Subject to adjustment as provided in Section 5(d) and except for Substitute
Awards, the maximum number of Shares available for issuance under the Plan shall
not exceed in the aggregate 352,460 Shares, plus the number of Shares that were
subject to any outstanding award under the IDECP as of the Effective Date that
is thereafter forfeited, cancelled, expires, terminates, otherwise lapses or is
settled in cash, in whole or in part, without the delivery of Shares.

 

 

(b)

No Participant may receive under the Plan in any calendar year: (i) Options,
Restricted Stock, RSUs and Other Stock-Based Awards with a fair value as of the
grant date of more than $1,000,000 (as determined in accordance with applicable
accounting standards); and (ii) Retainers and Other Cash-Based Awards that
relate to more than $1,000,000.

 

4

 

 

--------------------------------------------------------------------------------

 

(c)

If any Award is forfeited, expires, terminates or otherwise lapses, or is
settled in cash, in whole or in part, without the delivery of Shares, then the
Shares covered by such forfeited, expired, terminated or lapsed Award shall
again be available for grant under the Plan. For the avoidance of doubt, the
following will not again become available for issuance under the Plan: (i) any
Shares withheld in respect of taxes and (ii) any Shares tendered or withheld to
pay the exercise price of Options.

 

 

(d)

In the event that the Board determines that, as a result of any dividend or
other distribution (other than an ordinary dividend or distribution) (whether in
the form of cash, Shares or other securities), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, separation, rights
offering, split-up, spin-off, combination, repurchase or exchange of Shares or
other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, issuance of Shares pursuant
to the anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, or of changes in applicable
laws, regulations or accounting principles, an adjustment is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Board shall, subject to
compliance with Section 409A of the Code and other applicable law, adjust
equitably; so as to ensure no undue enrichment or harm (including, without
limitation, by payment of cash), any or all of:

 

 

(i)the number and type of Shares (or other securities) which thereafter may be
made the subject of Awards, including the aggregate and individual limits
specified in Section 5(a)and Section 5(b), respectively;

 

 

(ii)

   the number and type of Shares (or other securities) subject to outstanding
Awards; and

 

(iii)the grant, purchase, exercise or hurdle price with respect to any Award or,
if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;

 

provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.

 

(e)

Any Shares delivered pursuant to an Award may consist, in whole or in part, of
authorized and unissued Shares or Shares acquired by the Company.

 

 

Section 6. Options. The Board is authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Board shall determine:

 

(a)

The exercise price per Share under an Option shall be determined by the Board at
the time of grant; provided, however, that, except in the case of Substitute
Awards, such exercise price shall not be less than the Fair Market Value of a
Share on the date of grant of such Option.

 

 

(b)

The term of each Option shall be fixed by the Board but shall not exceed 10
years from the date of grant of such Option.

 

 

 

(c)

           The Board shall determine the time or times at which an Option
becomes vested and exercisable, in whole or in part.

 

(d)

No grant of Options may be accompanied by a tandem award of dividend equivalents
or provide for dividends, dividend equivalents or other distributions to be paid
on such Options (except as provided under Section 5(d)).

 

 

(e)

The Board shall determine the method or methods by which, and the form or forms,
including cash, Shares, other Awards, other property, net settlement,
broker-assisted cashless exercise or any combination thereof, having a Fair
Market Value on the exercise date equal to the exercise price of the Shares as
to which the Option shall be exercised, in which payment of the exercise price
with respect thereto may be made or deemed to have been made.

 

5

 

 

--------------------------------------------------------------------------------

 

Section 7. Restricted Stock and RSUs. The Board is authorized to grant Awards of
Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Board shall determine:

 

(a)

The Award Agreement shall specify the vesting schedule and, with respect to
RSUs, the delivery schedule (which may include deferred delivery later than the
vesting date) and whether the Award of Restricted Stock or RSUs is entitled to
dividends or dividend equivalents, voting rights or any other rights.

 

 

(b)

Awards of Restricted Stock and RSUs shall be subject to such restrictions as the
Board may impose (including any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend, dividend equivalent or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Board may deem
appropriate.

 

 

(c)

Any share of Restricted Stock granted under the Plan may be evidenced in such
manner as the Board may deem appropriate, including book-entry registration or
issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of shares of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock.

 

 

(d)

The Board may provide in an Award Agreement that an Award of Restricted Stock is
conditioned upon the Participant making or refraining from making an election
with respect to the Award under Section 83(b) of the Code. If the Participant
makes an election pursuant to Section 83(b) of the Code with respect to an Award
of Restricted Stock, the Participant shall be required to file promptly a copy
of such election with the Company and the applicable Internal Revenue Service
office.

 

 

(e)

The Board may determine the form or forms (including cash, Shares, other Awards,
other property or any combination thereof) in which payment of the amount owing
upon settlement of any RSU Award may be made.

 

 

Section 8. Other Cash-Based Awards and Other Stock-Based Awards. The Board is
authorized, subject to limitations under applicable law, to grant to
Participants Other Cash-Based Awards (either independently or as an element of
or supplement to any other Award under the Plan) and Other Stock-Based Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Board or a
committee of the Board. The Board shall determine the terms and conditions of
such Awards. Shares delivered pursuant to an Award in the nature of a purchase
right granted under this Section 8 shall be purchased for such consideration and
paid for at such times, by such methods and in such forms, including cash,
Shares, other Awards, other property, net settlement, broker-assisted cashless
exercise or any combination thereof, as the Board shall determine; provided that
the purchase price therefore shall not be less than the Fair Market Value of
such Shares on the date of grant of such right.

 

Section 9. Automatic Grants. The Board or a committee of the Board may
institute, by resolution, automatic Award grants to new and to continuing
members of the Board, with the number and type of such Awards, the terms and
conditions of such Awards, and the criteria for the grant of such Awards, as is
determined by the Board or a committee of the Board, in its sole discretion.

 

Section 10. Retainers. The Board is authorized, subject to limitations under
applicable law, to grant Retainers to Participants. The Board shall determine
the terms and conditions of such Retainers, including without limitation (i) the
amounts payable, (ii) the payment dates (including whether payment is made in a
lump sum or installments and whether payment is made in advance or arrears),
(iii) whether such Retainers may be electively received in Shares and (iv)
whether such Retainers may be electively deferred, subject to Section 11 and
such rules and procedures as the Board may establish in accordance with Section
409A of the Code, and, if so, whether such deferred Retainers may be distributed
in cash and/or Shares. Shares issued to Participants pursuant to (iii) and (iv)
above shall count against the aggregate Share limit specified in Section 5(a).
The number of Shares that shall be issued to the Participant who elects to
receive a Retainer in Shares shall equal the amount of cash that otherwise would
have been paid to such Participant on the payment date of such Retainer divided
by the Fair Market Value of a Share as of such payment date.

 

6

 

 

--------------------------------------------------------------------------------

 

Section 11. Deferral Elections. The Board, in its discretion, may permit a
Participant to defer any Award (including any Retainer), subject to the rules
and procedures as it may establish from time to time, in accordance with the
requirements of Section 409A of the Code or other applicable law, and which may
include provisions for the payment or crediting of dividend equivalents, on a
current or deferred basis, or the deemed reinvestment of any deferred dividend
equivalents, with respect to the number of Shares subject to such Award. The
Board shall set forth in writing (which may be in electronic form) the
conditions under which any applicable deferral election may be made on or before
the date such deferral election is required to be irrevocable in order to meet
the requirements of Section 409A of the Code.

 

Section 12. Effect of Separation from Service or a Change in Control on Awards.

 

(a)The Board may provide, by rule or regulation or in any applicable Award
Agreement, or may determine in any individual case, the circumstances in which,
and the extent to which, an Award may be exercised, settled, vested, paid or
forfeited in the event of the Participant’s separation from service from the
Board prior to vesting, exercise or settlement of such Award.

 

(b)In the event of a Change in Control, the Board may, in its sole discretion,
and on such terms and conditions as it deems appropriate, take any one or more
of the following actions with respect to any outstanding Award, which need not
be uniform with respect to all Participants and/or Awards:

 

 

(i)

continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving corporation) or by the surviving corporation or
its parent;

 

 

 

(ii)

substitution or replacement of any such outstanding Awards by the successor or
surviving corporation or its parent with cash, securities, rights or other
property to be paid or issued, as the case may be, by the successor or surviving
corporation (or a parent or subsidiary thereof), with substantially the same
terms and value as such Award (in the case of an Option Award, the Intrinsic
Value at grant of such substitute award shall equal the Intrinsic Value of the
Award) including, without limitation, any applicable performance targets or
criteria with respect thereto;

 

 

 

(iii)

acceleration of the vesting (including the lapse of any restrictions) or right
to exercise such outstanding Awards immediately prior to or as of the date of
the Change in Control, and the expiration of such outstanding Awards to the
extent not timely exercised by the date of the Change in Control or other date
thereafter designated by the Board; or

 

 

 

(iv)

cancellation of such Award in consideration of a payment, with the form, amount
and timing of such payment determined by the Board in its sole discretion,
subject to the following: (A) such payment shall be made in cash, securities,
rights and/or other property; (B) the amount of such payment shall equal the
value of such Award, as determined by the Board in its sole discretion; provided
that, in the case of an Option, if such value equals the Intrinsic Value of such
Award, such value shall be deemed to be valid; provided further that, if the
Intrinsic Value of an Option is equal to or less than zero, the Board may, in
its sole discretion, provide for the cancellation of such Award without payment
of any consideration therefor (for the avoidance of doubt, in the event of a
Change in Control, the Board may, in its sole discretion, terminate any Option
for which the exercise or hurdle price is equal to or exceeds the per Share
value of the consideration to be paid in the Change in Control transaction
without payment of consideration therefor); and (C) such payment shall be made
promptly following such Change in Control or on a specified date or dates
following such Change in Control; provided that the timing of such payment shall
comply with Section 409A of the Code.

 

7

 

 

--------------------------------------------------------------------------------

 

Section 13. General Provisions Applicable to Awards.

 

(a)

Awards shall be granted for such cash or other consideration, if any, as the
Board determines; provided that in no event shall Awards be issued for less than
such minimal consideration as may be required by applicable law.

 

 

(b)

Awards may, in the discretion of the Board, be granted either alone or in
addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.

 

 

(c)

Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Board in its discretion at the time of
grant, and may be made in a single payment or transfer, in installments or on a
deferred basis, in each case in accordance with rules and procedures established
by the Board. Such rules and procedures may include provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents in respect of installment or deferred
payments.

 

 

(d)

Except as may be permitted by the Board or as specifically provided in an Award
Agreement, (i) no Award and no right under any Award shall be assignable,
alienable, saleable or transferable by a Participant other than by will or
pursuant to Section 13(e) and (ii) during a Participant’s lifetime, each Award,
and each right under any Award, shall be exercisable only by the Participant or,
if permissible under applicable law, by such Participant’s guardian or legal
representative. The provisions of this Section 13(d) shall not apply to any
Award that has been fully exercised or settled, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.

 

 

(e)

A Participant may designate a Beneficiary or change a previous Beneficiary
designation only at such times as prescribed by the Board, in its sole
discretion, and only by using forms and following procedures approved or
accepted by the Board for that purpose.

 

 

(f)All certificates for Shares and/or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board may deem advisable under the
Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

Section 14. Amendments and Termination.

 

(a)

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan, the Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (A) stockholder approval if
such approval is required by applicable law or the rules of the stock market or
exchange, if any, on which the Shares are principally quoted or traded or (B)
subject to Section 5(d) and Section 12, the consent of the affected Participant,
if such action would materially adversely affect the rights of such Participant
under any outstanding Award, except (x) to the extent any such amendment,
alteration, suspension, discontinuance or termination is made to cause the Plan
to comply with applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations or (y) to impose any “clawback” or
recoupment provisions on any Awards (including any amounts or benefits arising
from such Awards) in accordance with Section 18. Notwithstanding anything to the
contrary in the Plan, the Board may amend the Plan, or create sub-plans, in such
manner as may be necessary to enable the Plan to achieve its stated purposes in
any jurisdiction in a tax-efficient manner and in compliance with local rules
and regulations.

 

8

 

 

--------------------------------------------------------------------------------

 

(b)

Dissolution or Liquidation. In the event of the dissolution or liquidation of
the Company, each Award shall terminate immediately prior to the consummation of
such action, unless otherwise determined by the Board.

 

 

(c)

Terms of Awards. The Board may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or Beneficiary of an Award; provided, however,
that, subject to Section 5(d) and Section 12, no such action shall materially
adversely affect the rights of any affected Participant or holder or Beneficiary
under any Award theretofore granted under the Plan, except (x) to the extent any
such action is made to cause the Plan to comply with applicable law, stock
market or exchange rules and regulations or accounting or tax rules and
regulations, or (y) to impose any “clawback” or recoupment provisions on any
Awards (including any amounts or benefits arising from such Awards) in
accordance with Section 18. The Board shall be authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of events (including the events described in Section 5(d)) affecting the
Company, or the financial statements of the Company, or of changes in applicable
laws, regulations or accounting principles, whenever the Board determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.

 

 

(d)          No Repricing. Notwithstanding the foregoing, except as provided in
Section 5(d), no action (including the repurchase of Options (that are “out of
the money”) for cash and/or other property) shall directly or indirectly,
through cancellation and regrant or any other method, reduce, or have the effect
of reducing, the exercise or hurdle price of any Award established at the time
of grant thereof without approval of the Company’s stockholders.

 

Section 15. Miscellaneous.

 

(a)No Participant or other Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants or holders or Beneficiaries of Awards under the Plan. The terms and
conditions of Awards need not be the same with respect to each recipient. Any
Award granted under the Plan shall be a one-time Award that does not constitute
a promise of future grants. The Company, in its sole discretion, maintains the
right to make available future grants under the Plan.

 

(b)The grant of an Award shall not be construed as giving the Participant the
right to be retained in the service of the Board or the Company or any
Subsidiary or Affiliate. The receipt of any Award under the Plan is not intended
to confer any rights on the receiving Participant except as set forth in the
applicable Award Agreement.

 

(c)Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

(d)The Company is authorized to withhold from any Award granted or any payment
due or transfer made under any Award or under the Plan or from any compensation
or other amount owing to the Participant the amount (in cash, Shares, other
Awards, other property, net settlement, or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by such Participant) as may be necessary to satisfy all
obligations for the payment of such taxes and, unless otherwise determined by
the Board in its discretion, to the extent such withholding would not result in
liability classification of such Award (or any portion thereof) pursuant to FASB
ASC Subtopic 718-10.

9

 

 

--------------------------------------------------------------------------------

 

(e)

If any provision of the Plan or any Award Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, or as to any Person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and any such Award
Agreement shall remain in full force and effect.

 

 

(f)

Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Company pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company.

 

 

(g)

No fractional Shares shall be issued or delivered pursuant to the Plan or any
Award, and the Board shall determine whether cash or other securities shall be
paid or transferred in lieu of any fractional Shares, or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

 

(h)Awards may be granted to Participants who are non-United States nationals or
providing services outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Participants who are
United States nationals or providing services in the United States as may, in
the judgment of the Board, be necessary or desirable to recognize differences in
local law, tax policy or custom. The Board also may impose conditions on the
exercise or vesting of Awards in order to minimize the Company’s obligation with
respect to tax equalization for Participants on assignments outside their home
country.

 

Section 16. Effective Date of the Plan. The Plan shall be effective as of the
Effective Date.

 

Section 17. Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of (i) the 10-year anniversary of the Effective Date; (ii) the
maximum number of Shares available for issuance under the Plan have been issued;
or (iii) the Board terminates the Plan in accordance with Section 14(a).
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award theretofore granted may extend beyond such date, and
the authority of the Board to amend, alter, adjust, suspend, discontinue or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.

 

Section 18. Cancellation or “Clawback” of Awards. The Board shall have full
authority to implement any policies and procedures necessary to comply with
Section 10D of the Exchange Act and any rules promulgated thereunder and any
other regulatory regimes. Notwithstanding anything to the contrary contained
herein, any Awards (including any amounts or benefits arising from such Awards)
shall be subject to any clawback or recoupment arrangements or policies the
Company has in place from time to time, and the Board may, to the extent
permitted by applicable law and stock exchange rules or by any applicable
Company policy or arrangement, and shall, to the extent required, cancel or
require reimbursement of any Awards granted to the Participant or any Shares
issued or cash received upon vesting, exercise or settlement of any such Awards
or sale of Shares underlying such Awards.

 

Section 19. Section 409A of the Code. With respect to Awards subject to Section
409A of the Code, the Plan is intended to comply with the requirements of
Section 409A of the Code, and the provisions of the Plan and any Award Agreement
shall be interpreted in a manner that satisfies the requirements of Section 409A
of the Code, and the Plan shall be operated accordingly. If any provision of the
Plan or any term or condition of any Award would otherwise frustrate or conflict
with this intent, the provision, term or condition will be interpreted and
deemed amended so as to avoid this conflict. Notwithstanding anything else in
the Plan, if the Board considers a Participant to be a “specified employee”
under Section 409A of the Code at the time of such Participant’s “separation
from service” (as defined in Section 409A of the Code), and the amount hereunder
is “deferred compensation” subject to Section 409A of the Code, any distribution
that otherwise would be made to such Participant with respect to an Award as a
result of such “separation from service” shall not be made until the date that
is six months after such “separation from service,” except to the extent that
earlier distribution would not result in such Participant’s incurring interest
or additional tax under Section 409A of the Code. If the Award includes a
“series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the Treasury Regulations), the Participant’s right to the
series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment and if the Award
includes “dividend equivalents” (within the meaning of Section 1.409A-3(e) of
the Treasury Regulations), the Participant’s right to the dividend equivalents
shall be treated separately from the right to other amounts under the Award.
Notwithstanding the foregoing, the tax treatment of the benefits provided under
the Plan or any Award Agreement is not warranted or guaranteed, and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.

 

 

10

 

 

--------------------------------------------------------------------------------

 

Section 20. Successors and Assigns. The terms of the Plan shall be binding upon
and inure to the benefit of the Company and any successor entity, including any
successor entity contemplated by Section 12(b).

 

Section 21. Data Protection. By participating in the Plan, the Participant
consents to the holding and processing of personal information provided by the
Participant to the Company or any Affiliate, trustee or third party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to:

 

(a)administering and maintaining Participant records;

 

(b)providing information to the Company, any Subsidiary, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan;

 

(c)providing information to future purchasers or merger partners of the Company
or any Affiliate, or the business in which the Participant works; and

 

(d)transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.

 

Section 22. Governing Law. The Plan and each Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law principles thereof.

11

 